                                                                    EXHIBIT A
                                                                   Page 1 of 89
Case.net: 2016-CV01038 - Docket Entries                                                                                             Page 1 of 3




                                                                                         Search for Cases by: Select Search Method...       
Judicial Links    |   eFiling   |   Help    |   Contact Us    |   Print                               GrantedPublicAccess    Logoff PETERRIGGS

                 2016-CV01038 - MICHAEL HEYSER V QUALITY TRAILER PRODUCTS, L ET
                                           AL (E-CASE)


                                This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:                                            Display Options:
Click here to Respond to Selected Documents
                                                                                         Descending
                                                                                                                             All Entries     
                                                                                         Ascending


03/09/2020            Corporation Served
                      Document ID - 20-SMOS-184; Served To - ROCKWELL AMERICAN MANUFACTURING; Server - ;
                      Served Date - 05-MAR-20; Served Time - 09:10:00; Service Type - Special Process Server; Reason
                      Description - Served
                      Notice of Service
                      Notice of Service of Summons to Rockwell American Manufacturing; Electronic Filing Certificate of
                      Service.
                         Filed By: THOMAS F RALSTON
                         On Behalf Of: MICHAEL HEYSER

03/03/2020            Summons Issued-Circuit
                      Document ID: 20-SMOS-184, for ROCKWELL AMERICAN MANUFACTURING.

03/02/2020            Order - Special Process Server
                      Motion Granted/Sustained
                        Associated Entries: 02/25/2020 - Motion Special Process Server

02/25/2020            Proposed Order Filed
                      Proposed Order; Electronic Filing Certificate of Service.
                         Filed By: KENNETH DONALD KINNEY
                         On Behalf Of: MICHAEL HEYSER
                      Motion Special Process Server
                      Motion for Appointment of Private Process Server; Exhibit A; Electronic Filing Certificate of Service.
                        Filed By: KENNETH DONALD KINNEY
                        Associated Entries: 03/02/2020 - Motion Granted/Sustained

02/19/2020            Order Granting Ext of Time
                      Motion Granted/Sustained
                        Associated Entries: 01/31/2020 - Motion for Extension of Time

02/12/2020            Corporation Served
                      Document ID - 20-SMCC-1286; Served To - QUALITY TRAILER PRODUCTS, LP; Server - ; Served
                      Date - 12-FEB-20; Served Time - 12:42:00; Service Type - Special Process Server; Reason Description -
                      Served
                      Corporation Served
                      Document ID - 20-SMCC-1287; Served To - DEXTER AXLE COMPANY; Server - ; Served Date - 12-
                      FEB-20; Served Time - 12:42:00; Service Type - Special Process Server; Reason Description - Served
                      Notice of Service
                      Notice of Service of Summons to Quality Trailer Products, LP; Electronic Filing Certificate of Service.
                        Filed By: KENNETH DONALD KINNEY
                        On Behalf Of: MICHAEL HEYSER
                      Notice of Service




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                              3/12/2020
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 1 of 89
                                                    EXHIBIT A
                                                   Page 2 of 89
Case.net: 2016-CV01038 - Docket Entries                                                                          Page 2 of 3



              Notice of Service of Summons to Dexter Axle Company; Electronic Filing Certificate of Service.
                Filed By: KENNETH DONALD KINNEY

02/11/2020    Summons Issued-Circuit
              Document ID: 20-SMCC-1287, for DEXTER AXLE COMPANY.
              Summons Issued-Circuit
              Document ID: 20-SMCC-1286, for QUALITY TRAILER PRODUCTS, LP.
              Order - Special Process Server

02/10/2020    Proposed Order Filed
              Proposed Order; Electronic Filing Certificate of Service.
                 Filed By: KENNETH DONALD KINNEY
                 On Behalf Of: MICHAEL HEYSER
              Motion Special Process Server
              Motion for Appointment of Private Process Server; Electronic Filing Certificate of Service.
                Filed By: KENNETH DONALD KINNEY

01/31/2020    Proposed Order Filed
              Proposed Order Granting Motion
                 Filed By: KENNETH DONALD KINNEY
              Motion for Extension of Time
              Plaintiffs Motion for Extension of Time to Serve Summonses; Electronic Filing Certificate of Service.
                 Filed By: KENNETH DONALD KINNEY
                 On Behalf Of: MICHAEL HEYSER
                 Associated Entries: 02/19/2020 - Motion Granted/Sustained
              Amended Motion/Petition Filed
              First Amended Petition; Exhibit A; Exhibit B; Exhibit C; Exhibit D; Exhibit E; Exhibit F; Electronic Filing
              Certificate of Service.
                 On Behalf Of: MICHAEL HEYSER

01/14/2020    Entry of Appearance Filed
              Entry of Appearance; Electronic Filing Certificate of Service.
                 Filed By: KENNETH DONALD KINNEY
              Summons Issued-Circuit
              Document ID: 20-SMCC-343, for DEXTER AXLE COMPANY.
              Summons Issued-Circuit
              Document ID: 20-SMOS-31, for ROCKWELL AMERICAN MANUFACTURING.
              Order - Special Process Server
              Summons Issued-Circuit
              Document ID: 20-SMCC-342, for QUALITY TRAILER PRODUCTS, LP.
              Case Mgmt Conf Scheduled
                Scheduled For: 05/04/2020; 9:00 AM ; JENNIFER PHILLIPS; Jackson - Independence
              Judge Assigned

01/11/2020    Filing Info Sheet eFiling
                  Filed By: THOMAS F RALSTON
              Proposed Order Filed
              Proposed Order - Special Process Server.
                 Filed By: THOMAS F RALSTON
                 On Behalf Of: MICHAEL HEYSER
              Motion Special Process Server
              Motion for Special Process Server.
                Filed By: THOMAS F RALSTON
              Designation of Lead Attorney




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                          3/12/2020
        Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 2 of 89
                                                         EXHIBIT A
                                                        Page 3 of 89
Case.net: 2016-CV01038 - Docket Entries                                                    Page 3 of 3



                  Designation of Lead Counsel.
                    Filed By: THOMAS F RALSTON
                  Pet Filed in Circuit Ct
                  Petition; Exhibit A; Exhibit B; Exhibit C; Exhibit D; Exhibit E.
Case.net Version 5.14.0.17                             Return to Top of Page         Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                    3/12/2020
          Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 3 of 89
                                                  EXHIBIT A
                                                 Page 4 of 89




                                                                                               Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                                                2016-CV01038

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE

MICHAEL HEYSER                                        )
                              Plaintiff               )      Case No.
       vs.                                            )
                                                      )      Division
QUALITY TRAILER PRODUCTS, LP, ET AL.                  )
                                                      )      Judge
                              Defendants              )

                  DESIGNATION OF LEAD COUNSEL FOR PLAINTIFF

       Pursuant to Local Rule 3.5, Thomas F. Ralston of the law firm Ralston Kinney, LLC is

hereby designated lead attorney of record for Plaintiff.



                                                      Respectfully Submitted,

                                                      RALSTON KINNEY, LLC

                                                      /s/ Thomas F. Ralston
                                                      Thomas F. Ralston, MO #61052
                                                      Kenneth D. Kinney, MO #67435
                                                      4717 Grand Avenue, Suite 250
                                                      Tel: (816) 298-0086
                                                      Fax: (816) 298-9455
                                                      Email: tom@rklawllc.com
                                                      Email: ken@rklawllc.com

                                                      ATTORNEYS FOR PLAINTIFF




                Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 4 of 89
                                                  EXHIBIT A
                                                 Page 5 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                                                 2016-CV01038

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE

MICHAEL HEYSER                                        )
                               Plaintiff              )       Case No.
       vs.                                            )
                                                      )       Division
QUALITY TRAILER PRODUCTS, LP, ET AL.                  )
                                                      )       Judge
                               Defendants             )

                        MOTION FOR SPECIAL PROCESS SERVER

       COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 and

Supreme Court Rules 54.13, hereby moves the Court for its Order appointing Tom Tippit, PPS20-

0528, as private process server to serve Defendant in this case. Mr. Tippit is over the age of 18, is

not a party to this action, currently appears on the Court’s “Private Process Server Approval List”

and has been prequalified to serve process for cases pending in the Sixteenth Judicial Circuit.



                                                      Respectfully Submitted,

                                                      RALSTON KINNEY, LLC

                                                      /s/ Thomas F. Ralston
                                                      Thomas F. Ralston, MO #61052
                                                      Kenneth D. Kinney, MO #67435
                                                      4717 Grand Avenue, Suite 250
                                                      Tel: (816) 298-0086
                                                      Fax: (816) 298-9455
                                                      Email: tom@rklawllc.com
                                                      Email: ken@rklawllc.com

                                                      ATTORNEYS FOR PLAINTIFF




                Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 5 of 89
                                                EXHIBIT A
                                               Page 6 of 89




                                                                                                   Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                                            2016-CV01038

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE

MICHAEL HEYSER                                     )
                             Plaintiff             )      Case No.
       vs.                                         )
                                                   )      Division
QUALITY TRAILER PRODUCTS, LP, ET AL.               )
                                                   )      Judge
                             Defendants            )

                    ORDER APPOINTING SPECIAL PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and Tom Tippit (PPS20-0528) is hereby appointed to serve process in the above

captioned matter.




Date                                        JUDGE OR CLERK OF THE COURT




               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 6 of 89
                                                  EXHIBIT A
                                                 Page 7 of 89




                                                                                                      Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                                                2016-CV01038

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE

MICAHAEL HEYSER                                              )
                              Plaintiff                      )
       vs.                                                   )       Case No.
                                                             )
QUALITY TRAILER PRODUCTS, LP                                 )       Division
    Serve Registered Agent:                                  )
    CT Corporation System                                    )       Judge
    120 S. Central Ave.                                      )
    Clayton, MO 63105                                        )       JURY TRIAL DEMANDED
                                                             )
ROCKWELL AMERICAN MANUFACTURING                              )
    Serve at Principal Place of Business:                    )
    604 W. Main St.                                          )
    Azle, TX 76020                                           )
                                                             )
DEXTER AXLE COMPANY                                          )
    Serve Registered Agent:                                  )
    The Corporation Company                                  )
    120 S. Central Ave.                                      )
    Clayton, MO 63105                                        )
                         Defendants                          )

                                            PETITION

       Plaintiff Michael Heyser, pursuant to Supreme Court Rule 53.01, Rule 55, and R.S.Mo.

§ 213.111 hereby alleges the following in support of his claims for relief:

                                          INTRODUCTION

       1.      In violation of the Missouri Human Rights Act, defendants Quality Trailer

Products, LP (“Quality”), Rockwell American Manufacturing (“Rockwell”), Dexter Axle

Company (“Dexter”) (collectively referred to as “Defendants”) subjected Plaintiff to disability

discrimination and retaliation in violation of the Missouri Human Rights Act, R.S.Mo. § 213.010

et seq., (“MHRA”).

       2.      Plaintiff demands a trial by jury and seeks all relief available, including nominal,

compensatory and punitive damages, costs, fees, an enhancement of fees, interest, and equitable
                Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 7 of 89
                                                  EXHIBIT A
                                                 Page 8 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
relief.

          3.   In the event that Defendants employ less than 500 persons, the MHRA’s limitation

on “damages for future pecuniary losses emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses and punitive damages,” R.S.Mo. §

213.111.4(2)(a-d), denies Plaintiff “equal rights and opportunity under the law” and therefore

violates Article I, Section 2 of the Missouri Constitution by arbitrarily and capriciously creating

different classes of people based on the number of persons employed by their employer; as applied

to this case it would mean that Plaintiff’s damages for emotional distress, humiliation, frustration,

and future economic loss are, as a matter of law, worth less than for a person who works for a

larger employer, and there is no rational basis for the legislature to classify employees in such a

manner; moreover, Defendants’ liability for punitive damages would be decided based on the

number of its employees instead of the reprehensibility of its conduct and its financial condition

and there is no rational basis for the limitations of such damages based on the number of persons

employed by Defendants.

                                            PARTIES

          4.   PLAINTIFF MICHAEL HEYSER is an adult male resident and citizen of

Missouri.

          5.   Plaintiff is a “person” as defined by R.S.Mo. § 213.010(15).

          6.   Plaintiff was employed by Defendants as a Warehouse Manager.

          7.   In or about Aug. 2011, Plaintiff began employment with Quality.

          8.   In or about Jan. 2013, Rockwell purchased or otherwise merged with Quality, and

both employed Plaintiff thereafter.

          9.   In or about Sept. 2016, Dexter purchased Rockwell and, with it, Quality.



                                       2
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 8 of 89
                                                EXHIBIT A
                                               Page 9 of 89




                                                                                                     Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
         10.   After about Sept. 2016, Defendants employed Plaintiff.

         11.   Defendants employed Plaintiff until approximately April 23, 2018.

         12.   During Plaintiff’s employment with Defendants, he worked at Defendants’

business facility located at 519 Duck Road, Grandview, MO 64030.

         13.   DEFENDANT QUALITY is a limited partnership formed under Texas law.

         14.   Quality’s principal place of business is located at 604 W. Main Street, Azle, Texas

76020.

         15.   Quality’s corporate headquarters is located at 604 W. Main Street, Azle, Texas

76020.

         16.   Quality has the same principal place of business as Rockwell.

         17.   Quality has the same corporate headquarters as Rockwell.

         18.   Throughout Plaintiff’s employment with Quality, Quality was a “person” as

defined by R.S.Mo. § 213.010(15).

         19.   Quality employs 501 or more persons.

         20.   Throughout Plaintiff’s employment with Quality, Quality employed six or more

persons in Missouri.

         21.   Throughout Plaintiff’s employment with Quality, Quality was engaged in an

industry affecting commerce and employed six or more employees for each working day.

         22.   Throughout Plaintiff’s employment with Quality, Quality was an “employer” as

defined by R.S.Mo. 213.010(8).

         23.   Quality conducts ongoing and substantial business in Missouri.

         24.   Quality employed Plaintiff to perform labor in Missouri.

         25.   Plaintiff’s employment with Quality ended in Missouri.



                                       3
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 9 of 89
                                                 EXHIBIT A
                                                Page 10 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
        26.     Quality is an entity which acts through agents. It is liable for the conduct of its

agents acting within the course and scope of their agency, its own negligence, the acts of its agents

which it knowingly ratifies, injuries incurred by agents’ performance of its non-delegable duties,

acts done by agents for which the agency relationship allows or assists the agent to perform, and

acts its agents take by virtue of their position with Defendant.

        1.      DEFENDANT ROCKWELL is a partnership incorporated under Texas law.

        2.      Rockwell’s principal place of business is located at 604 W. Main Street, Azle,

Texas 76020.

        3.      Rockwell’s corporate headquarters is located at 604 W. Main Street, Azle, Texas

76020

        4.      Throughout Plaintiff’s employment with 2. Rockwell, 2. Rockwell            was     a

“person” as defined by R.S.Mo. § 213.010(15).

        5.      Rockwell employs 501 or more persons.

        6.      Throughout Plaintiff’s employment with Rockwell, Rockwell employed six or

more persons in Missouri.

        7.      Throughout Plaintiff’s employment with Rockwell, Rockwell was engaged in an

industry affecting commerce and employed six or more employees for each working day.

        8.      Throughout Plaintiff’s employment with Rockwell, Rockwell was an “employer”

as defined by R.S.Mo. 213.010(8).

        9.      Rockwell conducts ongoing and substantial business in Missouri.

        10.     Rockwell employed Plaintiff to perform labor in Missouri.

        11.     Plaintiff’s employment with Rockwell ended in Missouri.

        12.     Rockwell is an entity which acts through agents. It is liable for the conduct of its



                                        4
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 10 of 89
                                                    EXHIBIT A
                                                   Page 11 of 89




                                                                                                             Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
agents acting within the course and scope of their agency, its own negligence, the acts of its agents

which it knowingly ratifies, injuries incurred by agents’ performance of its non-delegable duties,

acts done by agents for which the agency relationship allows or assists the agent to perform, and

acts its agents take by virtue of their position with Defendant.

       13.       DEFENDANT DEXTER is a company incorporated under Delaware law.

       14.       Dexter’s principal place of business is located at 2900 Industrial Parkway East,

Elkhart, Indiana 46516.

       15.       Dexter’s corporate headquarters is located at 2900 Industrial Parkway East, Elkhart,

Indiana 46516.

       16.       Throughout Plaintiff’s employment with Dexter, Dexter was a “person” as defined

by R.S.Mo. § 213.010(15).

       17.       Dexter employs 501 or more persons.

       18.       Throughout Plaintiff’s employment with Dexter, Dexter employed six or more

persons in Missouri.

       19.       Throughout Plaintiff’s employment with Dexter, Dexter was engaged in an industry

affecting commerce and employed six or more employees for each working day.

       20.       Throughout Plaintiff’s employment with Dexter, Dexter was an “employer” as

defined by R.S.Mo. 213.010(8).

       21.       Dexter conducts ongoing and substantial business in Missouri.

       22.       Dexter employed Plaintiff to perform labor in Missouri.

       23.       Plaintiff’s employment with Dexter ended in Missouri.

       24.       Dexter is an entity which acts through agents. It is liable for the conduct of its agents

acting within the course and scope of their agency, its own negligence, the acts of its agents which



                                       5
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 11 of 89
                                                 EXHIBIT A
                                                Page 12 of 89




                                                                                                      Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
it knowingly ratifies, injuries incurred by agents’ performance of its non-delegable duties, acts

done by agents for which the agency relationship allows or assists the agent to perform, and acts

its agents take by virtue of their position with Defendant.

                     SUBJECT MATTER JURISDICTION AND VENUE

       25.      This Court has general original jurisdiction over this case pursuant to article V,

section 14 of the Missouri Constitution because this is a civil case.

       26.      Pursuant to R.S.Mo. § 213.111.1, venue is proper in this Court because the unlawful

discriminatory acts giving rise to Plaintiff’s MHRA claims took occurred in Jackson County,

Missouri.

                                  FACTUAL ALLEGATIONS

       27.      On or about Aug. 12, 2011, Quality hired Plaintiff for employment.

       28.      In or about Jan. 2013, Quality was purchased by, or otherwise merged, with

Rockwell.

       29.      In or about Sept. 2016, Quality and Rockwell were purchased, or otherwise merged,

with Dexter.

       30.      From approximately Sept. 2016 until the termination of Plaintiff’s employment,

Defendants controlled the terms and conditions of Plaintiff’s employment.

       31.      Quality issued Plaintiff IRS W-2 forms.

       32.      Plaintiff reported to the employees of Rockwell and Dexter.

       33.      Dexter supplied Plaintiff’s employment benefits through an employer plan and

terminated those employment benefits with Plaintiff’s termination.

       34.      In or about April 2017, Plaintiff discovered a lump in throat.

       35.      Plaintiff sought medical treatment and his medical provider recommended surgery.



                                        6
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 12 of 89
                                                EXHIBIT A
                                               Page 13 of 89




                                                                                                     Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
       36.    Jay Cagle (management/supervisor) worked with Plaintiff at Defendant’s

Grandview, Missouri facility.

       37.    Plaintiff told Cagle of his medical condition and requested time off of work for the

surgery.

       38.    Cagle asked Plaintiff to delay the surgery.

       39.    Plaintiff postponed the surgery at Cagle’s request.

       40.    In approximately May 2017, Robert Strickland became the Regional/Area Manager

over Defendants’ Grandview, Missouri facility.

       41.    The lump in Plaintiff’s neck continued to grow.

       42.    Plaintiff lost partial mobility in his neck and shoulder.

       43.    In or about June 2017, Plaintiff’s medical provider recommended surgery on the

lump as soon as possible.

       44.    Plaintiff and his medical provider planned the surgery for about mid-July 2017.

       45.    Plaintiff informed Cagle.

       46.    Plaintiff also informed Cagle that the mass in Plaintiff’s throat could be cancer.

       47.    Cagle again asked Plaintiff to postpone the surgery.

       48.    Plaintiff contacted his medical provider who urged Plaintiff not to delay the

surgery.

       49.    Plaintiff told Cagle that he would not postpone the surgery again and that the

decision was based Plaintiff’s medical provider’s recommendations.

       50.    Plaintiff requested time off for the surgery.

       51.    Cagle became angry.

       52.    Cagle told Plaintiff that he would report Plaintiff’s physical condition, medical



                                      7
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 13 of 89
                                                 EXHIBIT A
                                                Page 14 of 89




                                                                                                         Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
treatment, and request for time off for surgery to Robert Strickland.

       53.     Later, Cagle told Strickland was upset but if Plaintiff needed the time off for surgery

then he needed the time off for surgery.

       54.     On or about July 19, 2017, Plaintiff underwent surgery.

       55.     During or after surgery, Plaintiff went into a coma and remained in a coma for

approximately eight days.

       56.     During the coma, Plaintiff’s physical condition prevented him from performing

most major life activities including, without limitation, consciousness, communication, mobility,

or employment.

       57.     On or about July 27, 2017, Alan Heyser (Plaintiff’s brother) informed Strickland

and Cagle of Plaintiff’s medical treatment, physical condition, and prognosis.

       58.     From approximately July 2017 until approximately Jan. 2018, Dexter provided

Plaintiff short-term disability insurance benefits through its employer plan.

       59.     After surgery, Plaintiff’s medical providers told him the lump removed from neck

was cancerous and that he required chemotherapy and radiation treatments.

       60.     In or about Aug. 2017, Plaintiff informed Strickland and Cagle that he required

further surgery for the port placement for chemotherapy, chemotherapy treatments, and radiation

treatments.

       61.     Plaintiff requested time off for the cancer treatments.

       62.     By about Dec. 2017, Plaintiff completed his radiation and chemotherapy

treatments, but was experiencing nerve damage and partial paralysis in the right side of his body.

       63.     Plaintiff’s medical provider recommended physical therapy but returned Plaintiff

to work with restrictions.



                                       8
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 14 of 89
                                                    EXHIBIT A
                                                   Page 15 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
        64.      On or about Jan. 15, 2018, Plaintiff returned to work.

        65.      Plaintiff provided his medical provider’s return-to-work restrictions to Cagle.

        66.      Cagle allowed Plaintiff to resume his position, but only for a portion of the day.

        67.      Cagle then told Plaintiff that Plaintiff could not work, needed to leave, and not to

return until his work restrictions were lifted entirely.

        68.      Plaintiff told Cagle that he could work so long as the work was within his

restrictions.

        69.      Cagle told Plaintiff to leave until all his physical restrictions were lifted.

        70.      On Jan. 15, 2018, Plaintiff could have performed the essential functions of his job

with reasonable accommodation, but Defendants refused to provide the accommodations.

        71.      In or about late-Jan. 2018, Plaintiff began physical therapy.

        72.      On or about April 20, 2018, Plaintiff completed physical therapy.

        73.      On or about April 20, 2018, Plaintiff’s treating provider returned to work without

restrictions and gave Plaintiff a return-to-work note.

        74.      On or about April 20, 2018, Plaintiff informed Cagle of the completion of physical

therapy, his return to work status, and that Plaintiff would report for work the following Monday,

April 23.

        75.      On or about April 23, 2018, Plaintiff returned to his position at Defendants’

Grandview, Missouri facility.

        76.      Plaintiff provided Cagle with his treatment provider’s return-to-work note.

        77.      Cagle instructed Plaintiff to carry out several work tasks including, without

limitation, carrying boxes of papers up a flight of stairs.

        78.      Cagle watched Plaintiff carry the boxes up the stairs for approximately three trips.



                                         9
                Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 15 of 89
                                                 EXHIBIT A
                                                Page 16 of 89




                                                                                                     Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
       79.     After lunch, Cagle called Plaintiff to his office.

       80.     Cagle had Strickland on the phone.

       81.     Strickland told Plaintiff that his job was eliminated and that he was being

terminated from his previous position of Warehouse Manager.

       82.     Strickland told Plaintiff that he could be considered for an Administrative

Assistant’s position with “Rockwell American.”

       83.     Strickland told Plaintiff the position paid $16 per hour which was approximately a

40% reduction in pay for Plaintiff.

       84.     Plaintiff informed Strickland he would have to discuss it with Plaintiff’s wife.

       85.     Strickland said, “Fine. But we’re looking outside the company. I need to know by

8:00 a.m. tomorrow. Period.”

       86.     Plaintiff was instructed to leave for the day.

       87.     Later, on or about April 23, 2018, Plaintiff called Strickland.

       88.     Plaintiff told Strickland that he could have performed his job as of Jan. 15, 2018,

with reasonable accommodation but Defendants refused to provide accommodations.

       89.     Plaintiff made a complaint of disability discrimination with Strickland and asked

how to get in touch with human resources.

       90.     Strickland told Plaintiff that Human Resources would not overrule him.

       91.     Strickland told Plaintiff that human resources employee he should contact to

register his complaint was named Vahnp, in the corporate office Texas.

       92.     Plaintiff told Strickland he may not be able to make a decision regarding the

Administrative Assistant’s position by the next morning and asked if that was a problem.

       93.     Strickland said it was a problem and that he needed to fill the position.



                                      10
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 16 of 89
                                                   EXHIBIT A
                                                  Page 17 of 89




                                                                                                         Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
        94.     On or about April 24, 2018, Plaintiff returned to Defendants’ Grandview, Missouri

facility.

        95.     Plaintiff asked Cagle if he could be considered for the Administrative Assistant’s

position for $18 per hour instead of $16 per hour.

        96.     Cagle said if needed to call Strickland.

        97.     Cagle called Strickland while Plaintiff was approximately 2 or 3 feet away.

        98.     During Cagle’s call to Strickland, Plaintiff heard Strickland say, “After speaking

with him and him accusing me of discrimination, you tell ‘no’ on the $18 and we’re looking outside

the company for this position.”

        99.     On or about April 24, 2018, Plaintiff contacted human employees Vahnp L.N.U.

by phoning Defendants’ corporate office in Texas.

        100.    On    or   about    April   24/25,   2018,     Plaintiff   made     a   complaint   of

discrimination/retaliation by telephone with Defendant’s human resources employee, Vahnp.

        101.    On or about April 27, 2018, Vahnp called Plaintiff with Strickland on the phone.

        102.    Vahnp told Plaintiff he could still be considered for the Administrative Assistant’s

position.

        103.    Strickland spoke over Vahnp saying, “But the job doesn’t pay $16 an hour anymore.

It’s $15 per hour now. And we’re going outside the company to fill the position.”

        104.    Vahnp then spoke over Strickland asking Plaintiff if they could speak by phone

later and the conversation ended.

        105.    On   or    about    April   29,   2018,    Plaintiff   registered   a   complaint   of

discrimination/retaliation with Defendants’ human resources employee Vahnp.

        106.    On or about April 30, 2018, Vahnp contacted Plaintiff by phone.



                                        11
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 17 of 89
                                                 EXHIBIT A
                                                Page 18 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
        107.    Vahnp told Plaintiff that it was clear he did not want the Administrative Assistant’s

position for $15.

        108.    Plaintiff told Vahnp that he did not believe he could make it financially on $15 per

hour.

        109.    Vahnp responded by telling Plaintiff she would process his final paycheck and the

conversation ended.

                             ADMINISTRATIVE PROCEDURES

        110.    On June 22, 2018, Plaintiff filed a Charge of Discrimination with the Missouri

Commission on Human Rights against Quality. The Charge was assigned number E-06/18-49657.

A copy of the Charge is attached hereto as Exhibit A and is incorporated herein by reference.

        111.    Quality received notice of charge no. E-06/18-49657.

        112.    On Jan. 7, 2020, the Missouri Commission on Human Rights issued Plaintiff a

right-to-sue notice concerning charge no. E-06/18-49657 pursuant to the Missouri Human Rights

Act. A copy of the notice is attached hereto as Exhibit B and incorporated herein by reference.

        113.    On June 22, 2018, Plaintiff filed a Charge of Discrimination with the Missouri

Commission on Human Rights against Rockwell. The Charge was assigned number E-06/18-

49658. A copy of the Charge is attached hereto as Exhibit C and is incorporated herein by

reference.

        114.    Rockwell received notice of charge no. E-06/18-49658.

        115.    On Jan. 7, 2020, the Missouri Commission on Human Rights issued Plaintiff a

right-to-sue notice concerning charge no. E-06/18-49658 pursuant to the Missouri Human Rights

Act. A copy of the notice is attached hereto as Exhibit D and incorporated herein by reference.

        116.    On June 22, 2018, Plaintiff filed a Charge of Discrimination with the Missouri



                                        12
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 18 of 89
                                                   EXHIBIT A
                                                  Page 19 of 89




                                                                                                           Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
Commission on Human Rights against Dexter. The Charge was assigned number E-06/18-49660.

A copy of the Charge is attached hereto as Exhibit E and is incorporated herein by reference.

        117.    Dexter received notice of charge no. E-06/18-49660.

        118.    Dexter responded to charge no. E-06/18-49660 by providing information to the

Missouri Commission on Human Rights.

        119.    This Petition has been filed within 90 days of Jan. 7, 2020.

        120.    This Petition has been filed within two years of the alleged discrimination.

                                          COUNT I
                        Missouri Human Rights Act –R.S.Mo. § 213.055
                                  Disability Discrimination
                                  (Against all Defendants)

        121.    Plaintiff incorporates by reference all other paragraphs in this Petition.

        122.    Plaintiff has a disability as defined by R.S.Mo. § 213.010(5).

        123.    Plaintiff has a disability of which Defendants were aware and/or Defendants

regarded Plaintiff as being disabled.

        124.    Defendants told Plaintiff that his position as Warehouse Manager was eliminated

and terminated him from the position of Warehouse Manager because of his disability.

        125.    Defendants told Plaintiff he could be “considered for” an administrative assistant’s

position at almost half of his previous salary because of his disability.

        126.    Defendants constructively discharged Plaintiff because of his disability.

        127.    Defendants’ above-referenced discrimination directly caused or directly

contributed to cause Plaintiff damages, including economic damages, humiliation, frustration,

degradation and unnecessary hardship.

        128.    The actions and conduct set forth herein demonstrate a reckless indifference or

conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is entitled to punitive

                                        13
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 19 of 89
                                                  EXHIBIT A
                                                 Page 20 of 89




                                                                                                         Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
damages from Defendants, to punish Defendants and to discourage others from engaging in similar

unlawful conduct.

       WHEREFORE, Plaintiff prays for judgment against Defendants on Count I of his Petition,

for a Judgment finding Defendants discriminated against Plaintiff in violation of R.S.Mo. §

213.055 and awarding Plaintiff nominal or compensatory damages, punitive damages in an amount

that is fair and reasonable, costs, attorney fees, an enhancement of attorney fees, all recoverable

interest, expert fees, travel expenses, and all other equitable relief the Court is permitted to grant

Plaintiff to remedy Defendants’ violations of the MHRA.

                                              COUNT II
                          Missouri Human Rights Act – R.S.Mo. § 213.055
                         Disability Discrimination – Failure to Accommodate
                                        (Against all Defendants)

       129.    Plaintiff incorporates by reference all other paragraphs in this Petition.

       130.    Plaintiff requested reasonable accommodations.

       131.    Plaintiff requested an accommodation in the form a job restructuring conforming

with his return-to-work restrictions and physical limitations.

       132.    Plaintiff could have performed the essential functions of the job had Defendants

provided him this accommodation.

       133.    Defendants could have reasonably provided Plaintiff this accommodation.

       134.    Defendants failed to provide Plaintiff the accommodation of restructuring his job

to conform to his restrictions and physical limitations.

       135.    Defendants’ failure to provide Plaintiff with this reasonable accommodation caused

or directly contributed to cause Plaintiff damage.

       136.    The actions and conduct set forth herein were outrageous and demonstrate

Defendant’s reckless indifference or conscious disregard for the rights of Plaintiff and others,

                                       14
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 20 of 89
                                                  EXHIBIT A
                                                 Page 21 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
rendering Defendants liable for punitive damages in an amount that is fair and reasonable to punish

Defendants and to deter Defendants and others from repeating this sort of misconduct.

        WHEREFORE, Plaintiff prays for a judgment against Defendants on Count II of his

Petition, for a Judgment finding Defendants discriminated against Plaintiff in violation of R.S.Mo.

§ 213.055 and awarding Plaintiff nominal or compensatory damages, punitive damages in an

amount that is fair and reasonable, costs, attorney fees, an enhancement of attorney fees, all

recoverable interest, expert fees, travel expenses, and all other equitable relief the Court is

permitted to grant Plaintiff to remedy Defendants’ violations of the MHRA.

                                             COUNT III
                            Missouri Human Rights Act – R.S.Mo. § 213.070
                                             Retaliation
                                       (Against all Defendants)

        137.    Plaintiff incorporates by reference all other paragraphs in this Petition.

        138.    Plaintiff’s requests for accommodations were protected activities.

        139.    Plaintiff complaints of discrimination and retaliation were protected activities.

        140.    Defendants told Plaintiff his position as Warehouse Manager was eliminated

because of his accommodation requests; i.e., protected activity.

        141.    Defendant terminated Plaintiff’s employment as the Warehouse Manager because

of Plaintiff’s accommodation requests; i.e., protected activity.

        142.    Defendants told Plaintiff he could be “considered for” an administrative assistant’s

position at almost half of his previous salary because of his accommodation requests; i.e., protected

activity.

        143.    Defendants told Plaintiff they “were going outside the company” to fill the

administrative assistant’s position because of Plaintiff’s discrimination complaints; i.e., protected

activity.

                                        15
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 21 of 89
                                                  EXHIBIT A
                                                 Page 22 of 89




                                                                                                         Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
        144.    Defendants rescinded the offer to consider Plaintiff for the Administrative Assistant

position because of Plaintiff’s discrimination complaints; i.e., protected activity.

        145.    Defendants told Plaintiff the pay for the administrative assistant’s position was

being reduced from $16 per hour to $15 per hour because Plaintiff’s discrimination complaints;

i.e., protected activity.

        146.    Defendants constructively discharged Plaintiff because of his accommodation

requests and complaints of discrimination; i.e., protected activities.

        147.    The above-referenced retaliation caused or directly contributed to cause him

damages, including economic injury and distress, humiliation, unnecessary hardship, frustration,

and degradation.

        148.    The actions and conduct set forth herein were outrageous and demonstrate

Defendant’s reckless indifference or conscious disregard for the rights of Plaintiff and others,

rendering Defendant liable for punitive damages in an amount that is fair and reasonable to punish

Defendant and to deter Defendant and others from repeating this sort of misconduct.

        WHEREFORE, Plaintiff prays for a judgment against Defendants on Count III of his

Petition, for a Judgment finding Defendants retaliated against Plaintiff in violation of R.S.Mo. §

213.070 and awarding Plaintiff nominal or compensatory damages, punitive damages in an amount

that is fair and reasonable, costs, attorney fees, an enhancement of attorney fees, all recoverable

interest, expert fees, travel expenses, and all other equitable relief the Court is permitted to grant

Plaintiff to remedy Defendants’ violations of the MHRA.




                                        16
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 22 of 89
                             EXHIBIT A
                            Page 23 of 89




                                                       Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
           Respectfully Submitted,

           RALSTON KINNEY, LLC
           /s/ Thomas F. Ralston
           Thomas F. Ralston, MO #61052
           Kenneth D. Kinney, MO #67435
           4717 Grand Avenue, Suite 250
           Tel: (816) 298-0086
           Fax: (816) 298-9455
           Email: tom@rklawllc.com
           Email: ken@rklawllc.com

           ATTORNEYS FOR PLAINTIFF




        17
Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 23 of 89
                          EXHIBIT A
                         Page 24 of 89




                                                                   Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                    2016-CV01038
                                                    EXHIBIT A




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 24 of 89
                          EXHIBIT A
                         Page 25 of 89




                                                                  Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                   2016-CV01038
                                                   EXHIBIT B




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 25 of 89
                          EXHIBIT A
                         Page 26 of 89




                                                                  Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                   EXHIBIT B




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 26 of 89
                          EXHIBIT A
                         Page 27 of 89




                                                                   Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                    2016-CV01038
                                                    EXHIBITC




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 27 of 89
                          EXHIBIT A
                         Page 28 of 89




                                                                  Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                   2016-CV01038
                                                   EXHIBIT D




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 28 of 89
                          EXHIBIT A
                         Page 29 of 89




                                                                  Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                   EXHIBIT D




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 29 of 89
                          EXHIBIT A
                         Page 30 of 89




                                                                   Electronically Filed - Jackson - Independence - January 11, 2020 - 03:54 PM
                                                    2016-CV01038
                                                    EXHIBIT E




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 30 of 89
                                                         EXHIBIT A
                                                        Page 31 of 89




                                                                                                                          Electronically Filed - Jackson - Independence - January 14, 2020 - 02:06 PM
           IN THE 16TH JUDICIAL CIRCUIT COURT,                              JACKSON COUNTY                  , MISSOURI

 Michael Heyser,
          Plaintiff,
                         vs.
 Quality Trailer Products, Lp Et Al,
          Defendant.

 Case Number: 2016-CV01038

                                               Entry of Appearance

    Comes now undersigned counsel and enters his/her appearance as attorney of record for Michael Heyser, Plaintiff, in
    the above-styled cause.




                                                            /s/ Kenneth D. Kinney
                                                             Kenneth Donald Kinney
                                                             Mo Bar Number: 67435
                                                             Attorney for Plaintiff
                                                             4717 Grand Avenue
                                                             Suite 250
                                                             Kansas City, MO 64112
                                                             Phone Number: (816) 298-0070
                                                             ken@rklawllc.com




                                                   Certificate of Service
    I hereby certify that on           January 14th, 2020        , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                            /s/ Kenneth D. Kinney
                                                             Kenneth Donald Kinney



OSCA (10-14) GN230                                          1 of 1
                 Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 31 of 89
                                     EXHIBIT A
                                    Page 32 of 89
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

MICHAEL HEYSER,

                        PLAINTIFF(S),                                    CASE NO. 2016-CV01038
VS.                                                                      DIVISION 12

QUALITY TRAILER PRODUCTS, LP,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JENNIFER PHILLIPS on 04-MAY-2020 in DIVISION 12 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2016-CV01038                                   Page 1 of 2                       DMSNCMCIVI (2/2017)
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 32 of 89
                                            EXHIBIT A
                                           Page 33 of 89

                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JENNIFER PHILLIPS
                                              JENNIFER PHILLIPS, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
KENNETH DONALD KINNEY, 4717 GRAND AVENUE, SUITE 250, KANSAS CITY, MO
64112

THOMAS F RALSTON, 4717 GRAND AVE, SUITE 250, KANSAS CITY, MO 64112

Defendant(s):
QUALITY TRAILER PRODUCTS, LP
ROCKWELL AMERICAN MANUFACTURING
DEXTER AXLE COMPANY

Dated: 14-JAN-2020                                              MARY A. MARQUEZ
                                                                Court Administrator



2016-CV01038                                 Page 2 of 2                    DMSNCMCIVI (2/2017)


          Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 33 of 89
                                                                        EXHIBIT A
                                                                       Page 34 of 89


              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV01038
 JENNIFER PHILLIPS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 MICHAEL HEYSER                                                     THOMAS F RALSTON
                                                                    4717 GRAND AVE
                                                                    SUITE 250
                                                              vs.   KANSAS CITY, MO 64112
 Defendant/Respondent:                                              Court Address:
 QUALITY TRAILER PRODUCTS, LP                                       308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: DEXTER AXLE COMPANY
                                      Alias:
  THE CORPORATION COMPANY
  120 S CENTRAL AVE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    14-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-343 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                       Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 34 of 89
                                              EXHIBIT A
                                             Page 35 of 89
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information - Attorney


          Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 35 of 89
                                                                        EXHIBIT A
                                                                       Page 36 of 89


              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV01038
 JENNIFER PHILLIPS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 MICHAEL HEYSER                                                     THOMAS F RALSTON
                                                                    4717 GRAND AVE
                                                                    SUITE 250
                                                              vs.   KANSAS CITY, MO 64112
 Defendant/Respondent:                                              Court Address:
 QUALITY TRAILER PRODUCTS, LP                                       308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: QUALITY TRAILER PRODUCTS, LP
                                      Alias:
  CT CORPORATION SYSTEM
  120 S CENTRAL AVE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    14-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-342 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                       Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 36 of 89
                                              EXHIBIT A
                                             Page 37 of 89
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information - Attorney


          Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 37 of 89
                                                                       EXHIBIT A
                                                                      Page 38 of 89


               IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                              Case Number: 2016-CV01038
 JENNIFER PHILLIPS
 Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address:
 MICHAEL HEYSER                                                  THOMAS F RALSTON
                                                                 4717 GRAND AVE
                                                                 SUITE 250
                                                           vs.   KANSAS CITY, MO 64112
 Defendant/Respondent:                                           Court Address:
 QUALITY TRAILER PRODUCTS, LP                                    308 W Kansas
 Nature of Suit:                                                 INDEPENDENCE, MO 64050
 CC Employmnt Discrmntn 213.111                                                                                                        (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                           (Except Attachment Action)
    The State of Missouri to: ROCKWELL AMERICAN MANUFACTURING
                              Alias:
  PRINIPAL PLACE OF BUSINESS
  604 W MAIN ST
  AZLE, TX 76020
                                    You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
     COURT SEAL OF
                                 and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above address all within 30
                                 days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
                                 judgment by default will be taken against you for the relief demanded in this action.
                                                        14-JAN-2020                       ____________________________________________________
                                                            Date                                                  Clerk
    JACKSON COUNTY               Further Information:

                                                    Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                  delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
                  leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                   _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who
                   permanently resides with the defendant/respondent.
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________             ___________________________________________________________
                  Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                                  Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                  I am: (check one)    the clerk of the court of which affiant is an officer.
                                                       the judge of the court of which affiant is an officer.
          (Seal)                                       authorized to administer oaths in the state in which the affiant served the above summons.
                                                        (use for out-of-state officer)
                                                       authorized to administer oaths. (use for court-appointed server)
                                                                                  ___________________________________________________________
                                                                                                        Signature and Title
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                             See the following page for directions to clerk and to officer making return on service of summons.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 20-SMOS-31 1 of 2                  (2016-CV01038)
                                                                                                   Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                   Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 38 of 89
                                                             EXHIBIT A
                                                            Page 39 of 89

                                  Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion when offered, the return shall be prepared
     accordingly so as to show the offer of the officer to deliver the summons and motion and the Defendant’s/Respondent’s refusal
     to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a legally
     appointed guardian, by delivering a copy of the summons and motion to the individual personally or by leaving a copy of the
     summons and motion at the individual’s dwelling house or usual place of abode with some person of the family over 15 years
     of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or required by law to receive
     service of process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering a
     copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other Unincorporated
     Association. On a corporation, partnership or unincorporated association, by delivering a copy of the summons and motion to
     an officer, partner, or managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent
     with the person having charge thereof or by delivering copies to its registered agent or to any other agent authorized by
     appointment or required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Upon a
     public, municipal, governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city
     attorney in the case of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public
     corporation or body or to any person otherwise lawfully so designated.

        Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or territory
     where such service is made.

          Service may be made in any state or territory of the United States. If served in a territory, substitute the word “territory”
     for the word “state.”

           The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant’s authority to serve process in civil actions within the state or
     territory where service is made.

         Service must not be made less than ten days nor more than 30 days from the date the Defendant/Respondent is to appear in
     court. The return should be made promptly and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 20-SMOS-31 2 of 2          (2016-CV01038)
                                                                                           Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                  Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 39 of 89
                                              EXHIBIT A
                                             Page 40 of 89
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information - Attorney


          Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 40 of 89
                                                  EXHIBIT A
                                                 Page 41 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT INDEPENDENCE

MICHAEL HEYSER                   )
                                Plaintiff
                                 )
      vs.                        )                            Case No. 2016-CV01038
                                 )
QUALITY TRAILER PRODUCTS, LP,    )                            Division 12
ROCKWELL AMERICAN MANUFACTURING, )
and DEXTER AXLE COMPANY          )
                     Defendants  )

                                  FIRST AMENDED PETITION

          Plaintiff Michael Heyser, pursuant to Supreme Court Rule 53.01, Rule 55, Rule 55.33(a),

and R.S.Mo. § 213.111 hereby alleges the following in support of his claims for relief:

                                            INTRODUCTION

          1.     In violation of the Missouri Human Rights Act, defendants Quality Trailer

Products, LP (“Quality”), Rockwell American Manufacturing (“Rockwell”), Dexter Axle

Company (“Dexter”) (collectively referred to as “Defendants”) subjected Plaintiff to disability

discrimination and retaliation in violation of the Missouri Human Rights Act, R.S.Mo. § 213.010

et seq., (“MHRA”).

          2.     Plaintiff demands a trial by jury and seeks all relief available, including nominal,

compensatory and punitive damages, costs, fees, an enhancement of fees, interest, and equitable

relief.

          3.     In the event that Defendants employ less than 500 persons, the MHRA’s limitation

on “damages for future pecuniary losses emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses and punitive damages,” R.S.Mo.

§ 213.111.4(2)(a-d), denies Plaintiff “equal rights and opportunity under the law” and therefore

violates Article I, Section 2 of the Missouri Constitution by arbitrarily and capriciously creating




                                                  1
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 41 of 89
                                                 EXHIBIT A
                                                Page 42 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
different classes of people based on the number of persons employed by their employer; as applied

to this case it would mean that Plaintiff’s damages for emotional distress, humiliation, frustration,

and future economic loss are, as a matter of law, worth less than for a person who works for a

larger employer, and there is no rational basis for the legislature to classify employees in such a

manner; moreover, Defendants’ liability for punitive damages would be decided based on the

number of its employees instead of the reprehensibility of its conduct and its financial condition

and there is no rational basis for the limitations of such damages based on the number of persons

employed by Defendants.

                                            PARTIES

       4.      PLAINTIFF MICHAEL HEYSER is an adult male resident and citizen of

Missouri.

       5.      Plaintiff is a “person” as defined by R.S.Mo. § 213.010(15).

       6.      Plaintiff was employed by Defendants as a Warehouse Manager.

       7.      In or about Aug. 2011, Plaintiff began employment with Quality.

       8.      In or about Jan. 2013, Rockwell purchased or otherwise merged with Quality, and

both employed Plaintiff thereafter.

       9.      In or about Sept. 2016, Dexter purchased Rockwell and, with it, Quality.

       10.     After about Sept. 2016, Defendants employed Plaintiff.

       11.     Defendants employed Plaintiff until approximately April 23, 2018.

       12.     During Plaintiff’s employment with Defendants, he worked at Defendants’

business facility located at 519 Duck Road, Grandview, MO 64030.

       13.     DEFENDANT QUALITY is a limited partnership formed under Texas law.

       14.     Quality’s principal place of business is located at 604 W. Main Street, Azle, Texas




                                                 2
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 42 of 89
                                                 EXHIBIT A
                                                Page 43 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
76020.

         15.    Quality’s corporate headquarters is located at 604 W. Main Street, Azle, Texas

76020.

         16.    Quality has the same principal place of business as Rockwell.

         17.    Quality has the same corporate headquarters as Rockwell.

         18.    Throughout Plaintiff’s employment with Quality, Quality was a “person” as

defined by R.S.Mo. § 213.010(15).

         19.    Quality employs 501 or more persons.

         20.    Throughout Plaintiff’s employment with Quality, Quality employed six or more

persons in Missouri.

         21.    Throughout Plaintiff’s employment with Quality, Quality was engaged in an

industry affecting commerce and employed six or more employees for each working day.

         22.    Throughout Plaintiff’s employment with Quality, Quality was an “employer” as

defined by R.S.Mo. 213.010(8).

         23.    Quality conducts ongoing and substantial business in Missouri.

         24.    Quality employed Plaintiff to perform labor in Missouri.

         25.    Plaintiff’s employment with Quality ended in Missouri.

         26.    Quality is an entity which acts through agents. It is liable for the conduct of its

agents acting within the course and scope of their agency, its own negligence, the acts of its agents

which it knowingly ratifies, injuries incurred by agents’ performance of its non-delegable duties,

acts done by agents for which the agency relationship allows or assists the agent to perform, and

acts its agents take by virtue of their position with Defendant.

         27.    DEFENDANT ROCKWELL is a partnership incorporated under Texas law.




                                                  3
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 43 of 89
                                                 EXHIBIT A
                                                Page 44 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
        28.    Rockwell’s principal place of business is located at 604 W. Main Street, Azle,

Texas 76020.

        29.    Rockwell’s corporate headquarters is located at 604 W. Main Street, Azle, Texas

76020

        30.    Throughout Plaintiff’s employment with 2. Rockwell, 2. Rockwell             was     a

“person” as defined by R.S.Mo. § 213.010(15).

        31.    Rockwell employs 501 or more persons.

        32.    Throughout Plaintiff’s employment with Rockwell, Rockwell employed six or

more persons in Missouri.

        33.    Throughout Plaintiff’s employment with Rockwell, Rockwell was engaged in an

industry affecting commerce and employed six or more employees for each working day.

        34.    Throughout Plaintiff’s employment with Rockwell, Rockwell was an “employer”

as defined by R.S.Mo. 213.010(8).

        35.    Rockwell conducts ongoing and substantial business in Missouri.

        36.    Rockwell employed Plaintiff to perform labor in Missouri.

        37.    Plaintiff’s employment with Rockwell ended in Missouri.

        38.    Rockwell is an entity which acts through agents. It is liable for the conduct of its

agents acting within the course and scope of their agency, its own negligence, the acts of its agents

which it knowingly ratifies, injuries incurred by agents’ performance of its non-delegable duties,

acts done by agents for which the agency relationship allows or assists the agent to perform, and

acts its agents take by virtue of their position with Defendant.

        39.    DEFENDANT DEXTER is a company incorporated under Delaware law.

        40.    Dexter’s principal place of business is located at 2900 Industrial Parkway East,




                                                  4
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 44 of 89
                                                    EXHIBIT A
                                                   Page 45 of 89




                                                                                                             Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
Elkhart, Indiana 46516.

       41.       Dexter’s corporate headquarters is located at 2900 Industrial Parkway East, Elkhart,

Indiana 46516.

       42.       Throughout Plaintiff’s employment with Dexter, Dexter was a “person” as defined

by R.S.Mo. § 213.010(15).

       43.       Dexter employs 501 or more persons.

       44.       Throughout Plaintiff’s employment with Dexter, Dexter employed six or more

persons in Missouri.

       45.       Throughout Plaintiff’s employment with Dexter, Dexter was engaged in an industry

affecting commerce and employed six or more employees for each working day.

       46.       Throughout Plaintiff’s employment with Dexter, Dexter was an “employer” as

defined by R.S.Mo. 213.010(8).

       47.       Dexter conducts ongoing and substantial business in Missouri.

       48.       Dexter employed Plaintiff to perform labor in Missouri.

       49.       Plaintiff’s employment with Dexter ended in Missouri.

       50.       Dexter is an entity which acts through agents. It is liable for the conduct of its agents

acting within the course and scope of their agency, its own negligence, the acts of its agents which

it knowingly ratifies, injuries incurred by agents’ performance of its non-delegable duties, acts

done by agents for which the agency relationship allows or assists the agent to perform, and acts

its agents take by virtue of their position with Defendant.

                      SUBJECT MATTER JURISDICTION AND VENUE

       51.       This Court has general original jurisdiction over this case pursuant to article V,

section 14 of the Missouri Constitution because this is a civil case.




                                                    5
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 45 of 89
                                                 EXHIBIT A
                                                Page 46 of 89




                                                                                                       Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
       52.      Pursuant to R.S.Mo. § 213.111.1, venue is proper in this Court because the unlawful

discriminatory acts giving rise to Plaintiff’s MHRA claims took occurred in Jackson County,

Missouri.

                                  FACTUAL ALLEGATIONS

       53.      On or about Aug. 12, 2011, Quality hired Plaintiff for employment.

       54.      In or about Jan. 2013, Quality was purchased by, or otherwise merged, with

Rockwell.

       55.      In or about Sept. 2016, Quality and Rockwell were purchased, or otherwise merged,

with Dexter.

       56.      From approximately Sept. 2016 until the termination of Plaintiff’s employment,

Defendants controlled the terms and conditions of Plaintiff’s employment.

       57.      Quality issued Plaintiff IRS W-2 forms.

       58.      Plaintiff reported to the employees of Rockwell and Dexter.

       59.      Dexter supplied Plaintiff’s employment benefits through an employer plan and

terminated those employment benefits with Plaintiff’s termination.

       60.      In or about April 2017, Plaintiff discovered a lump in throat.

       61.      Plaintiff sought medical treatment and his medical provider recommended surgery.

       62.      Jay Cagle (management/supervisor) worked with Plaintiff at Defendant’s

Grandview, Missouri facility.

       63.      Plaintiff told Cagle of his medical condition and requested time off of work for the

surgery.

       64.      Cagle asked Plaintiff to delay the surgery.

       65.      Plaintiff postponed the surgery at Cagle’s request.




                                                 6
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 46 of 89
                                                 EXHIBIT A
                                                Page 47 of 89




                                                                                                         Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
       66.     In approximately May 2017, Robert Strickland became the Regional/Area Manager

over Defendants’ Grandview, Missouri facility.

       67.     The lump in Plaintiff’s neck continued to grow.

       68.     Plaintiff lost partial mobility in his neck and shoulder.

       69.     In or about June 2017, Plaintiff’s medical provider recommended surgery on the

lump as soon as possible.

       70.     Plaintiff and his medical provider planned the surgery for about mid-July 2017.

       71.     Plaintiff informed Cagle.

       72.     Plaintiff also informed Cagle that the mass in Plaintiff’s throat could be cancer.

       73.     Cagle again asked Plaintiff to postpone the surgery.

       74.     Plaintiff contacted his medical provider who urged Plaintiff not to delay the

surgery.

       75.     Plaintiff told Cagle that he would not postpone the surgery again and that the

decision was based Plaintiff’s medical provider’s recommendations.

       76.     Plaintiff requested time off for the surgery.

       77.     Cagle became angry.

       78.     Cagle told Plaintiff that he would report Plaintiff’s physical condition, medical

treatment, and request for time off for surgery to Robert Strickland.

       79.     Later, Cagle told Strickland was upset but if Plaintiff needed the time off for surgery

then he needed the time off for surgery.

       80.     On or about July 19, 2017, Plaintiff underwent surgery.

       81.     During or after surgery, Plaintiff went into a coma and remained in a coma for

approximately eight days.




                                                 7
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 47 of 89
                                                  EXHIBIT A
                                                 Page 48 of 89




                                                                                                       Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
        82.     During the coma, Plaintiff’s physical condition prevented him from performing

most major life activities including, without limitation, consciousness, communication, mobility,

or employment.

        83.     On or about July 27, 2017, Alan Heyser (Plaintiff’s brother) informed Strickland

and Cagle of Plaintiff’s medical treatment, physical condition, and prognosis.

        84.     From approximately July 2017 until approximately Jan. 2018, Dexter provided

Plaintiff short-term disability insurance benefits through its employer plan.

        85.     After surgery, Plaintiff’s medical providers told him the lump removed from neck

was cancerous and that he required chemotherapy and radiation treatments.

        86.     In or about Aug. 2017, Plaintiff informed Strickland and Cagle that he required

further surgery for the port placement for chemotherapy, chemotherapy treatments, and radiation

treatments.

        87.     Plaintiff requested time off for the cancer treatments.

        88.     By about Dec. 2017, Plaintiff completed his radiation and chemotherapy

treatments, but was experiencing nerve damage and partial paralysis in the right side of his body.

        89.     Plaintiff’s medical provider recommended physical therapy but returned Plaintiff

to work with restrictions.

        90.     On or about Jan. 15, 2018, Plaintiff returned to work.

        91.     Plaintiff provided his medical provider’s return-to-work restrictions to Cagle.

        92.     Cagle allowed Plaintiff to resume his position, but only for a portion of the day.

        93.     Cagle then told Plaintiff that Plaintiff could not work, needed to leave, and not to

return until his work restrictions were lifted entirely.

        94.     Plaintiff told Cagle that he could work so long as the work was within his




                                                   8
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 48 of 89
                                                    EXHIBIT A
                                                   Page 49 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
restrictions.

        95.      Cagle told Plaintiff to leave until all his physical restrictions were lifted.

        96.      On Jan. 15, 2018, Plaintiff could have performed the essential functions of his job

with reasonable accommodation, but Defendants refused to provide the accommodations.

        97.      In or about late-Jan. 2018, Plaintiff began physical therapy.

        98.      On or about April 20, 2018, Plaintiff completed physical therapy.

        99.      On or about April 20, 2018, Plaintiff’s treating provider returned to work without

restrictions and gave Plaintiff a return-to-work note.

        100.     On or about April 20, 2018, Plaintiff informed Cagle of the completion of physical

therapy, his return to work status, and that Plaintiff would report for work the following Monday,

April 23.

        101.     On or about April 23, 2018, Plaintiff returned to his position at Defendants’

Grandview, Missouri facility.

        102.     Plaintiff provided Cagle with his treatment provider’s return-to-work note.

        103.     Cagle instructed Plaintiff to carry out several work tasks including, without

limitation, carrying boxes of papers up a flight of stairs.

        104.     Cagle watched Plaintiff carry the boxes up the stairs for approximately three trips.

        105.     After lunch, Cagle called Plaintiff to his office.

        106.     Cagle had Strickland on the phone.

        107.     Strickland told Plaintiff that his job was eliminated and that he was being

terminated from his previous position of Warehouse Manager.

        108.     Strickland told Plaintiff that he could be considered for an Administrative

Assistant’s position with “Rockwell American.”




                                                    9
                Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 49 of 89
                                                  EXHIBIT A
                                                 Page 50 of 89




                                                                                                      Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
        109.    Strickland told Plaintiff the position paid $16 per hour which was approximately a

40% reduction in pay for Plaintiff.

        110.    Plaintiff informed Strickland he would have to discuss it with Plaintiff’s wife.

        111.    Strickland said, “Fine. But we’re looking outside the company. I need to know by

8:00 a.m. tomorrow. Period.”

        112.    Plaintiff was instructed to leave for the day.

        113.    Later, on or about April 23, 2018, Plaintiff called Strickland.

        114.    Plaintiff told Strickland that he could have performed his job as of Jan. 15, 2018,

with reasonable accommodation but Defendants refused to provide accommodations.

        115.    Plaintiff made a complaint of disability discrimination with Strickland and asked

how to get in touch with human resources.

        116.    Strickland told Plaintiff that Human Resources would not overrule him.

        117.    Strickland told Plaintiff that human resources employee he should contact to

register his complaint was named Vahnp, in the corporate office Texas.

        118.    Plaintiff told Strickland he may not be able to make a decision regarding the

Administrative Assistant’s position by the next morning and asked if that was a problem.

        119.    Strickland said it was a problem and that he needed to fill the position.

        120.    On or about April 24, 2018, Plaintiff returned to Defendants’ Grandview, Missouri

facility.

        121.    Plaintiff asked Cagle if he could be considered for the Administrative Assistant’s

position for $18 per hour instead of $16 per hour.

        122.    Cagle said if needed to call Strickland.

        123.    Cagle called Strickland while Plaintiff was approximately 2 or 3 feet away.




                                                  10
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 50 of 89
                                                   EXHIBIT A
                                                  Page 51 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
        124.    During Cagle’s call to Strickland, Plaintiff heard Strickland say, “After speaking

with him and him accusing me of discrimination, you tell ‘no’ on the $18 and we’re looking outside

the company for this position.”

        125.    On or about April 24, 2018, Plaintiff contacted human employees Vahnp L.N.U.

by phoning Defendants’ corporate office in Texas.

        126.    On    or   about    April   24/25,     2018,   Plaintiff   made    a   complaint   of

discrimination/retaliation by telephone with Defendant’s human resources employee, Vahnp.

        127.    On or about April 27, 2018, Vahnp called Plaintiff with Strickland on the phone.

        128.    Vahnp told Plaintiff he could still be considered for the Administrative Assistant’s

position.

        129.    Strickland spoke over Vahnp saying, “But the job doesn’t pay $16 an hour anymore.

It’s $15 per hour now. And we’re going outside the company to fill the position.”

        130.    Vahnp then spoke over Strickland asking Plaintiff if they could speak by phone

later and the conversation ended.

        131.    On    or   about    April   29,   2018,   Plaintiff   registered   a   complaint   of

discrimination/retaliation with Defendants’ human resources employee Vahnp.

        132.    On or about April 30, 2018, Vahnp contacted Plaintiff by phone.

        133.    Vahnp told Plaintiff that it was clear he did not want the Administrative Assistant’s

position for $15.

        134.    Plaintiff told Vahnp that he did not believe he could make it financially on $15 per

hour.

        135.    Vahnp responded by telling Plaintiff she would process his final paycheck and the

conversation ended.




                                                  11
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 51 of 89
                                                EXHIBIT A
                                               Page 52 of 89




                                                                                                    Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
                             ADMINISTRATIVE PROCEDURES

The Quality Charge, Notice to Defendant, & Right-to-Sue

       136.    On June 22, 2018, Plaintiff filed a Charge of Discrimination with the Missouri

Commission on Human Rights against Quality. The Charge was assigned number E-06/18-49657

(“Quality Charge”) A copy of the Quality Charge is attached hereto as Exhibit A and is

incorporated herein by reference.

       137.    Quality received notice of charge no. E-06/18-49657, the Quality Charge.

       138.    On January 7, 2020, the Missouri Commission on Human Rights issued Plaintiff a

right-to-sue notice for the Quality Charge pursuant to the Missouri Human Rights Act. A copy of

the notice is attached hereto as Exhibit B and incorporated herein by reference.

The Rockwell Charge, Notice to Defendant, & Right-to-Sue

       139.    On June 22, 2018, Plaintiff filed a Charge of Discrimination with the Missouri

Commission on Human Rights against Rockwell. The Charge was assigned number E-06/18-

49658 (“Rockwell Charge”). A copy of the Rockwell Charge is attached hereto as Exhibit C and

is incorporated herein by reference.

       140.    Rockwell received notice of charge no. E-06/18-49658, the Rockwell Charge.

       141.    On January 7, 2020, the Missouri Commission on Human Rights issued Plaintiff a

right-to-sue notice for the Rockwell Charge pursuant to the Missouri Human Rights Act. A copy

of the notice is attached hereto as Exhibit D and incorporated herein by reference.

The Dexter Charge & Notice to Defendant

       142.    On June 22, 2018, Plaintiff filed a Charge of Discrimination with the Missouri

Commission on Human Rights against Dexter. The Charge was assigned number E-06/18-49660

(Dexter Charge”). A copy of the Dexter Charge is attached hereto as Exhibit E and is incorporated




                                               12
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 52 of 89
                                                 EXHIBIT A
                                                Page 53 of 89




                                                                                                       Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
herein by reference.

       143.    Dexter received notice of charge no. E-06/18-49660, the Dexter Charge.

       144.    Dexter responded to the Dexter Charge by providing information to the Missouri

Commission on Human Rights.

Plaintiff’s Petition was timely filed

       145.    Plaintiff’s Petition was filed on January 11, 2020, which was within 90 days of

January 7, 2020.

       146.    Plaintiff’s Petition was filed within two years of the discrimination alleged herein.

Right-to-Sue on the Dexter Charge, Relation Back, & Timely Amendment to the Petition

       147.    On January 15, 2020, the Missouri Commission on Human Rights issued Plaintiff

a right-to-sue notice for the Dexter Charge pursuant to the Missouri Human Rights Act. A copy of

the notice is attached hereto as Exhibit F and incorporated herein by reference.

       148.    This First Amended Petition was filed on January 31, 2020 pursuant to Supreme

Court Rule 55.33(a); as of January 31, 2020, there has no responsive pleading filed or served in

this case in response to the Petition.

       149.    The First Amended Petition does not asset any new claims that were not alleged in

the original Petition; however, all facts alleged herein arise out of the same conduct, transitions,

and occurrence that were set forth in the original Petition.

                                          COUNT I
                        Missouri Human Rights Act –R.S.Mo. § 213.055
                                  Disability Discrimination
                                  (Against all Defendants)

       150.    Plaintiff incorporates by reference all other paragraphs in this Petition.

       151.    Plaintiff has a disability as defined by R.S.Mo. § 213.010(5).

       152.    Plaintiff has a disability of which Defendants were aware and/or Defendants



                                                 13
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 53 of 89
                                                  EXHIBIT A
                                                 Page 54 of 89




                                                                                                           Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
regarded Plaintiff as being disabled.

       153.    Defendants told Plaintiff that his position as Warehouse Manager was eliminated

and terminated him from the position of Warehouse Manager because of his disability.

       154.    Defendants told Plaintiff he could be “considered for” an administrative assistant’s

position at almost half of his previous salary because of his disability.

       155.    Defendants constructively discharged Plaintiff because of his disability.

       156.    Defendants’ above-referenced discrimination directly caused or directly

contributed to cause Plaintiff damages, including economic damages, humiliation, frustration,

degradation and unnecessary hardship.

       157.    The actions and conduct set forth herein demonstrate a reckless indifference or

conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is entitled to punitive

damages from Defendants, to punish Defendants and to discourage others from engaging in similar

unlawful conduct.

       WHEREFORE, Plaintiff prays for judgment against Defendants on Count I of his Petition,

for a Judgment finding Defendants discriminated against Plaintiff in violation of R.S.Mo. §

213.055 and awarding Plaintiff nominal or compensatory damages, punitive damages in an amount

that is fair and reasonable, costs, attorney fees, an enhancement of attorney fees, all recoverable

interest, expert fees, travel expenses, and all other equitable relief the Court is permitted to grant

Plaintiff to remedy Defendants’ violations of the MHRA.

                                               COUNT II
                           Missouri Human Rights Act – R.S.Mo. § 213.055
                          Disability Discrimination – Failure to Accommodate
                                         (Against all Defendants)

       158.    Plaintiff incorporates by reference all other paragraphs in this Petition.

       159.    Plaintiff requested reasonable accommodations.



                                                  14
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 54 of 89
                                                 EXHIBIT A
                                                Page 55 of 89




                                                                                                      Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
       160.    Plaintiff requested an accommodation in the form a job restructuring conforming

with his return-to-work restrictions and physical limitations.

       161.    Plaintiff could have performed the essential functions of the job had Defendants

provided him this accommodation.

       162.    Defendants could have reasonably provided Plaintiff this accommodation.

       163.    Defendants failed to provide Plaintiff the accommodation of restructuring his job

to conform to his restrictions and physical limitations.

       164.    Defendants’ failure to provide Plaintiff with this reasonable accommodation caused

or directly contributed to cause Plaintiff damage.

       165.    The actions and conduct set forth herein were outrageous and demonstrate

Defendant’s reckless indifference or conscious disregard for the rights of Plaintiff and others,

rendering Defendants liable for punitive damages in an amount that is fair and reasonable to punish

Defendants and to deter Defendants and others from repeating this sort of misconduct.

       WHEREFORE, Plaintiff prays for a judgment against Defendants on Count II of his

Petition, for a Judgment finding Defendants discriminated against Plaintiff in violation of R.S.Mo.

§ 213.055 and awarding Plaintiff nominal or compensatory damages, punitive damages in an

amount that is fair and reasonable, costs, attorney fees, an enhancement of attorney fees, all

recoverable interest, expert fees, travel expenses, and all other equitable relief the Court is

permitted to grant Plaintiff to remedy Defendants’ violations of the MHRA.

                                            COUNT III
                           Missouri Human Rights Act – R.S.Mo. § 213.070
                                            Retaliation
                                      (Against all Defendants)

       166.    Plaintiff incorporates by reference all other paragraphs in this Petition.

       167.    Plaintiff’s requests for accommodations were protected activities.



                                                 15
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 55 of 89
                                                 EXHIBIT A
                                                Page 56 of 89




                                                                                                        Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
        168.    Plaintiff complaints of discrimination and retaliation were protected activities.

        169.    Defendants told Plaintiff his position as Warehouse Manager was eliminated

because of his accommodation requests; i.e., protected activity.

        170.    Defendant terminated Plaintiff’s employment as the Warehouse Manager because

of Plaintiff’s accommodation requests; i.e., protected activity.

        171.    Defendants told Plaintiff he could be “considered for” an administrative assistant’s

position at almost half of his previous salary because of his accommodation requests; i.e., protected

activity.

        172.    Defendants told Plaintiff they “were going outside the company” to fill the

administrative assistant’s position because of Plaintiff’s discrimination complaints; i.e., protected

activity.

        173.    Defendants rescinded the offer to consider Plaintiff for the Administrative Assistant

position because of Plaintiff’s discrimination complaints; i.e., protected activity.

        174.    Defendants told Plaintiff the pay for the administrative assistant’s position was

being reduced from $16 per hour to $15 per hour because Plaintiff’s discrimination complaints;

i.e., protected activity.

        175.    Defendants constructively discharged Plaintiff because of his accommodation

requests and complaints of discrimination; i.e., protected activities.

        176.    The above-referenced retaliation caused or directly contributed to cause him

damages, including economic injury and distress, humiliation, unnecessary hardship, frustration,

and degradation.

        177.    The actions and conduct set forth herein were outrageous and demonstrate

Defendant’s reckless indifference or conscious disregard for the rights of Plaintiff and others,




                                                 16
               Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 56 of 89
                                                 EXHIBIT A
                                                Page 57 of 89




                                                                                                         Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
rendering Defendant liable for punitive damages in an amount that is fair and reasonable to punish

Defendant and to deter Defendant and others from repeating this sort of misconduct.

       WHEREFORE, Plaintiff prays for a judgment against Defendants on Count III of his

Petition, for a Judgment finding Defendants retaliated against Plaintiff in violation of R.S.Mo. §

213.070 and awarding Plaintiff nominal or compensatory damages, punitive damages in an amount

that is fair and reasonable, costs, attorney fees, an enhancement of attorney fees, all recoverable

interest, expert fees, travel expenses, and all other equitable relief the Court is permitted to grant

Plaintiff to remedy Defendants’ violations of the MHRA.



                                                      Respectfully Submitted,

                                                      RALSTON KINNEY, LLC

                                                      /s/ Kenneth D. Kinney
                                                      Thomas F. Ralston, MO #61052
                                                      Kenneth D. Kinney, MO #67435
                                                      4717 Grand Avenue, Suite 250
                                                      Tel: (816) 298-0086
                                                      Fax: (816) 298-9455
                                                      Email: tom@rklawllc.com
                                                      Email: ken@rklawllc.com

                                                      ATTORNEYS FOR PLAINTIFF




                                                 17
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 57 of 89
                          EXHIBIT A
                         Page 58 of 89
                     1st Amended Petition - EXHIBIT A




                                                                  Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 58 of 89
                          EXHIBIT A
                         Page 59 of 89
                     1st Amended Petition - EXHIBIT B




                                                                  Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 59 of 89
                          EXHIBIT A
                         Page 60 of 89
                     1st Amended Petition - EXHIBIT B




                                                                  Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 60 of 89
                          EXHIBIT A
                         Page 61 of 89
                     1st Amended Petition - EXHIBIT C




                                                                  Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 61 of 89
                          EXHIBIT A
                         Page 62 of 89
                     1st Amended Petition - EXHIBIT D




                                                                  Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 62 of 89
                          EXHIBIT A
                         Page 63 of 89
                     1st Amended Petition - EXHIBIT D




                                                                  Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 63 of 89
                          EXHIBIT A
                         Page 64 of 89
                     1st Amended Petition - EXHIBIT E




                                                                  Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 64 of 89
                                     EXHIBIT A
                                    Page 65 of 89
                                1st Amended Petition - EXHIBIT F




                                                                             Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM
Redacted




           Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 65 of 89
                          EXHIBIT A
                         Page 66 of 89
                     1st Amended Petition - EXHIBIT F




                                                                  Electronically Filed - Jackson - Independence - January 31, 2020 - 03:08 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 66 of 89
                                                EXHIBIT A
                                               Page 67 of 89




                                                                                                     Electronically Filed - Jackson - Independence - January 31, 2020 - 03:27 PM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE

MICHAEL HEYSER                   )
                              Plaintiff
                                 )
      vs.                        )                           Case No. 2016-CV01038
                                 )
QUALITY TRAILER PRODUCTS, LP,    )                           Division 12
ROCKWELL AMERICAN MANUFACTURING, )
and DEXTER AXLE COMPANY          )
                     Defendants  )

    PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO SERVE SUMMONSES

       Pursuant to Rule 54.21, Plaintiff, by and through counsel, requests an extension of time to

serve the summonses issued for Defendants Quality Trailer Products, LP (“Quality”), Rockwell

American Manufacturing (“Rockwell”) and Dexter Axle Company (“Dexter”). Plaintiff states the

following in support:

       1.      This is a Missouri Human Rights Act case; the MHRA requires aggrieved persons

to go through the administrative process and obtain a right-to-sue notice.

       2.      On January 11, 2020, Plaintiff filed his Petition. By that date, Plaintiff had only

received right-to-sue notices for Defendants Quality and Rockwell.

       3.      On January 14, 2020, the Court issued summons for all three Defendants.

       4.      A summons must be served within 30 days of its issuance. See Rule 54.21. Thirty

days after January 14, 2020 is February 13, 2020.

       5.      Supreme Court Rule 54.21 provides that “the time for service [of a summons] may

be extended up to ninety days from the date of issue by order of the court.” Rule 54.21. Plaintiff

respectfully requests the Court extend the deadline to serve the summonses until March 13, 2020

(59 days after the date the summonses were issued) based on the good cause shown below:

       6.      On January 15, 2020, the Missouri Commission on Human Rights issued Plaintiff




                                                 1
            Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 67 of 89
                                                EXHIBIT A
                                               Page 68 of 89




                                                                                                       Electronically Filed - Jackson - Independence - January 31, 2020 - 03:27 PM
a right-to-sue notice for Defendant Dexter.

       7.      On January 31, 2020, Plaintiff filed his First Amended Petition to include the newly

issued right-to-sue notice for Dexter.

       8.      Defendant Rockwell does not maintain a registered agent in Missouri and Plaintiff

must be served in the State of Texas.

       9.      Plaintiff’s present request is not intended to delay these proceedings and should not

prejudice any party or the Court.

       10.     The Case Management Conference in this matter is set for May 4, 2020.

       WHEREFORE, Plaintiff respectfully requests that the time for service of the summonses

issued to Defendants January 14, 2020 be extended until March 13, 2020.

                                                     Respectfully Submitted,
                                                     RALSTON KINNEY, LLC
                                              By:    /s/ Kenneth D. Kinney
                                                     Thomas F. Ralston, MO #61052
                                                     Kenneth D. Kinney, MO #67435
                                                     4717 Grand Avenue, Suite 250
                                                     TEL: (816) 298-0086
                                                     FAX: (816) 298-9455
                                                     Email: tom@rklawllc.com
                                                     Email: ken@rklawllc.com

                                                     ATTORNEYS FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, a PDF copy of the foregoing was filed with the
Court via CaseNet and will be served on Defendants along with the summons and other papers
required for service.

                                                     /s/ Kenneth D. Kinney
                                                     ATTORNEY FOR PLAINTIFF




                                                 2
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 68 of 89
                                              EXHIBIT A
                                             Page 69 of 89




                                                                                                 Electronically Filed - Jackson - Independence - January 31, 2020 - 03:27 PM
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT INDEPENDENCE

MICHAEL HEYSER                   )
                            Plaintiff
                                 )
      vs.                        )                       Case No. 2016-CV01038
                                 )
QUALITY TRAILER PRODUCTS, LP,    )                       Division 12
ROCKWELL AMERICAN MANUFACTURING, )
and DEXTER AXLE COMPANY          )
                     Defendants  )

                                          ORDER

       Before the Court is Plaintiff’s Motion for Extension of Time to Serve Summonses, which

was filed on January 31, 2020. Having reviewed the motion, the applicable authority, and the

relevant circumstances, Plaintiff’s motion is hereby GRANTED. Plaintiff shall have until March

13, 2020 to serve the summonses issued by the Court on January 14, 2020.

       IT IS SO ORDERED.




Date                                              JENNIFER PHILLIPS, Circuit Judge




                                              1
           Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 69 of 89
                                               EXHIBIT A
                                              Page 70 of 89




                                                                                                   Electronically Filed - Jackson - Independence - January 31, 2020 - 03:27 PM
                                                    Proposed Order Submitted By:
                                                    RALSTON KINNEY, LLC
                                                    /s/ Kenneth D. Kinney
                                                    Thomas F. Ralston, MO #61052
                                                    Kenneth D. Kinney, MO #67435
                                                    4717 Grand Avenue, Suite 250
                                                    TEL: (816) 298-0086
                                                    FAX: (816) 298-9455
                                                    Email: tom@rklawllc.com
                                                    Email: ken@rklawllc.com

                                                    ATTORNEYS FOR PLAINTIFF



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, a PDF copy of the foregoing was filed with the
Court via CaseNet and will be served on Defendants along with the summons and other papers
required for service.

                                                    /s/ Kenneth D. Kinney
                                                    ATTORNEY FOR PLAINTIFF




                                               2
            Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 70 of 89
                                             EXHIBIT A
                                            Page 71 of 89




                                                                                                    Electronically Filed - Jackson - Independence - February 10, 2020 - 12:11 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

MICHAEL HEYSER                                        )
                                                      )
                              Plaintiff               )      Case No. 2016-CV01038
       vs.                                            )
                                                      )      Division: 12
QUALITY TRAILER PRODUCTS, LP, ET AL.                  )
                                                      )      Judge Jennifer Phillips
                              Defendants              )

                       MOTION FOR SPECIAL PROCESS SERVER

       COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 and

Supreme Court Rules 54.13, hereby moves the Court for its Order appointing Jeffrey B. Aronson,

PPS20-0613, as private process server to serve Defendants Quality Trailer Products, LP and Dexter

Axle Company, in this case. Mr. Aronson is over the age of 18, is not a party to this action,

currently appears on the Court’s “Private Process Server Approval List” and has been prequalified

to serve process for cases pending in the Sixteenth Judicial Circuit.



                                                      Respectfully Submitted,

                                                      RALSTON KINNEY, LLC

                                                      /s/ Thomas F. Ralston
                                                      Thomas F. Ralston, MO #61052
                                                      Kenneth D. Kinney, MO #67435
                                                      4717 Grand Avenue, Suite 250
                                                      Tel: (816) 298-0086
                                                      Fax: (816) 298-9455
                                                      Email: tom@rklawllc.com
                                                      Email: ken@rklawllc.com

                                                      ATTORNEYS FOR PLAINTIFF



             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 71 of 89
                                               EXHIBIT A
                                              Page 72 of 89




                                                                                                Electronically Filed - Jackson - Independence - February 10, 2020 - 12:11 PM
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 10, 2020, a PDF copy of the foregoing was filed with
the Court via CaseNet and will be served on Defendants along with the summons and other
papers required for service.

                                                   /s/ Thomas F. Ralston
                                                   ATTORNEY FOR PLAINTIFF




                                      2
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 72 of 89
                                            EXHIBIT A
                                           Page 73 of 89




                                                                                                   Electronically Filed - Jackson - Independence - February 10, 2020 - 12:11 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

MICHAEL HEYSER                                     )
                                                   )
                             Plaintiff             )       Case No. 2016-CV01038
       vs.                                         )
                                                   )       Division: 12
QUALITY TRAILER PRODUCTS, LP, ET AL.               )
                                                   )       Judge Jennifer Phillips
                             Defendants            )

                    ORDER APPOINTING SPECIAL PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and Jeffrey B. Aronson (PPS20-0613) is hereby appointed to serve process in the above

captioned matter.




Date                                        JUDGE OR CLERK OF THE COURT




                               CERTIFICATE OF SERVICE
       I hereby certify that on February 10, 2020, a PDF copy of the foregoing was filed with
the Court via CaseNet and will be served on Defendants along with the summons and other
papers required for service.

                                                   /s/ Thomas F. Ralston
                                                   ATTORNEY FOR PLAINTIFF
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 73 of 89
                                            EXHIBIT A
                                           Page 74 of 89




                                                                                                   Electronically Filed - Jackson - Independence - February 10, 2020 - 12:11 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

MICHAEL HEYSER                                     )
                                                   )
                             Plaintiff             )       Case No. 2016-CV01038
       vs.                                         )
                                                   )       Division: 12
QUALITY TRAILER PRODUCTS, LP, ET AL.               )
                                                   )       Judge Jennifer Phillips
                             Defendants            )

                    ORDER APPOINTING SPECIAL PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and Jeffrey B. Aronson (PPS20-0613) is hereby appointed to serve process in the above

captioned matter.




       11-Feb-2020
Date




                               CERTIFICATE OF SERVICE
       I hereby certify that on February 10, 2020, a PDF copy of the foregoing was filed with
the Court via CaseNet and will be served on Defendants along with the summons and other
papers required for service.

                                                   /s/ Thomas F. Ralston
                                                   ATTORNEY FOR PLAINTIFF
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 74 of 89
                          EXHIBIT A
                         Page 75 of 89




                                                                  Electronically Filed - Jackson - Independence - February 12, 2020 - 02:55 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 75 of 89
                          EXHIBIT A
                         Page 76 of 89




                                                                  Electronically Filed - Jackson - Independence - February 12, 2020 - 02:55 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 76 of 89
                          EXHIBIT A
                         Page 77 of 89




                                                                  Electronically Filed - Jackson - Independence - February 12, 2020 - 02:55 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 77 of 89
                          EXHIBIT A
                         Page 78 of 89




                                                                  Electronically Filed - Jackson - Independence - February 12, 2020 - 02:55 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 78 of 89
                                             EXHIBIT A
                                            Page 79 of 89




            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT INDEPENDENCE

MICHAEL HEYSER                   )
                            Plaintiff
                                 )
      vs.                        )                       Case No. 2016-CV01038
                                 )
QUALITY TRAILER PRODUCTS, LP,    )                       Division 12                    FILED
ROCKWELL AMERICAN MANUFACTURING, )                                         DIVISION12
and DEXTER AXLE COMPANY          )
                     Defendants  )                                             19-Feb-2020 17:13
                                                                           CIRCUITCOURTOFJACKSONCOUNTY,MO
                                          ORDER                                 _____
                                                                                   _________
                                                                                          __________
                                                                                                 _ ___
                                                                                                 __  ______
                                                                                                        _
                                                                            BY_______________________________

       Before the Court is Plaintiff’s Motion for Extension of Time to Serve Summonses, which

was filed on January 31, 2020. Having reviewed the motion, the applicable authority, and the

relevant circumstances, Plaintiff’s motion is hereby GRANTED. Plaintiff shall have until March

13, 2020 to serve the summonses issued by the Court on January 14, 2020.

       IT IS SO ORDERED.



19-Feb-2020
Date                                              JENNIFER
                                                      IFER PHI
                                                           PHILLIPS,
                                                            H LLIPS Ci
                                                                     Circuit
                                                                          it Judge
                                                                             J d




                                              1
           Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 79 of 89
                                                  EXHIBIT A
                                                 Page 80 of 89




                                      &(57,),&$7(2)0$,/,1*

,WLVKHUHE\FHUWLILHGWKDWDFRS\RIWKHIRUJRLQJZDVVHQWYLDWKH()LOLQJ6\VWHPDQGRU860DLOSRVWDJH
SUHSDLGWKLVBBBBBGD\RIBBBBBBBBBBBBBBBBBBBWRDOODWWRUQH\VRIUHFRUG
               19th              February




BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 BBB
  BBBBBBBB
  BB      BBB
           B BBBBBBBBBBBB
/DZ&OHUN




                                                     2
              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 80 of 89
                                             EXHIBIT A
                                            Page 81 of 89




                                                                                                       Electronically Filed - Jackson - Independence - February 25, 2020 - 04:49 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

MICHAEL HEYSER                                        )
                                                      )
                              Plaintiff               )      Case No. 2016-CV01038
       vs.                                            )
                                                      )      Division: 12
QUALITY TRAILER PRODUCTS, LP, ET AL.                  )
                                                      )      Judge Jennifer Phillips
                              Defendants              )

                       MOTION FOR SPECIAL PROCESS SERVER

       COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 and

Supreme Court Rules 54.13, hereby moves the Court for its Order appointing Julia Fowler as

private process server to serve Defendant Rockwell American Manufacturing, in this case. Ms.

Fowler is over the age of 18 and is not a party to this action. Ms. Fowler does not currently appear

on the Court’s “Private Process Server Approval List” but has executed the attached affidavit

(Exhibit A) swearing to her qualifications to serve process in the state of Texas.



                                                      Respectfully Submitted,

                                                      RALSTON KINNEY, LLC

                                                      /s/ Thomas F. Ralston
                                                      Thomas F. Ralston, MO #61052
                                                      Kenneth D. Kinney, MO #67435
                                                      4717 Grand Avenue, Suite 250
                                                      Tel: (816) 298-0086
                                                      Fax: (816) 298-9455
                                                      Email: tom@rklawllc.com
                                                      Email: ken@rklawllc.com

                                                      ATTORNEYS FOR PLAINTIFF



             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 81 of 89
                                               EXHIBIT A
                                              Page 82 of 89




                                                                                                Electronically Filed - Jackson - Independence - February 25, 2020 - 04:49 PM
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 25, 2020, a PDF copy of the foregoing was filed with
the Court via CaseNet and will be served on Defendants along with the summons and other
papers required for service.

                                                   /s/ Thomas F. Ralston
                                                   ATTORNEY FOR PLAINTIFF




                                      2
             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 82 of 89
                                            EXHIBIT A
                                           Page 83 of 89




                                                                                                   Electronically Filed - Jackson - Independence - February 25, 2020 - 04:49 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

MICHAEL HEYSER                                      )
                                                    )
                             Plaintiff              )      Case No. 2016-CV01038
       vs.                                          )
                                                    )      Division: 12
QUALITY TRAILER PRODUCTS, LP, ET AL.                )
                                                    )      Judge Jennifer Phillips
                             Defendants             )

                  ORDER APPOINTING SPECIAL PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and Julia Fowler is hereby appointed to serve process in the above captioned matter.




Date                                        JUDGE OR CLERK OF THE COURT




                                CERTIFICATE OF SERVICE
       I hereby certify that on February 25, 2020, a PDF copy of the foregoing was filed with
the Court via CaseNet and will be served on Defendants along with the summons and other
papers required for service.

                                                    /s/ Thomas F. Ralston
                                                    ATTORNEY FOR PLAINTIFF

             Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 83 of 89
                                               EXHIBIT A
                                              Page 84 of 89




                                                                                      FILED
                                                                       DIVISION12
                                                                             02-Mar-2020 16:17
                                                                       CIRCUITCOURTOFJACKSONCOUNTY,MO
                                                                              ______
                                                                                 _ ______
                                                                                       ________________
                                                                                       __
                                                                          BY_______________________________


             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE

MICHAEL HEYSER                                      )
                                                    )
                             Plaintiff              )      Case No. 2016-CV01038
       vs.                                          )
                                                    )      Division: 12
QUALITY TRAILER PRODUCTS, LP, ET AL.                )
                                                    )      Judge Jennifer Phillips
                             Defendants             )

                  ORDER APPOINTING SPECIAL PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and Julia Fowler is hereby appointed to serve process in the above captioned matter.




       02-Mar-2020
Date                                        JUDGE OR CLERK
                                                     CLE
                                                      L RK OF THE COURT
                                                                  COU




              Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 84 of 89
                                                                    EXHIBIT A
                                                                   Page 85 of 89


               IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                              Case Number: 2016-CV01038
 JENNIFER PHILLIPS
 Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address:
 MICHAEL HEYSER                                                  THOMAS F RALSTON
                                                                 4717 GRAND AVE
                                                                 SUITE 250
                                                           vs.   KANSAS CITY, MO 64112
 Defendant/Respondent:                                           Court Address:
 QUALITY TRAILER PRODUCTS, LP                                    308 W Kansas
 Nature of Suit:                                                 INDEPENDENCE, MO 64050
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                           (Except Attachment Action)
    The State of Missouri to: ROCKWELL AMERICAN MANUFACTURING
                              Alias:
  PRINIPAL PLACE OF BUSINESS
  604 W MAIN ST
  AZLE, TX 76020
                                    You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
     COURT SEAL OF
                                 and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above address all within 30
                                 days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
                                 judgment by default will be taken against you for the relief demanded in this action.
                                                        03-MAR-2020                       ____________________________________________________
                                                            Date                                                  Clerk
    JACKSON COUNTY               Further Information:

                                                    Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                  delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
                  leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                   _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who
                   permanently resides with the defendant/respondent.
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________             ___________________________________________________________
                  Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                                  Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                  I am: (check one)    the clerk of the court of which affiant is an officer.
                                                       the judge of the court of which affiant is an officer.
          (Seal)                                       authorized to administer oaths in the state in which the affiant served the above summons.
                                                        (use for out-of-state officer)
                                                       authorized to administer oaths. (use for court-appointed server)
                                                                                  ___________________________________________________________
                                                                                                        Signature and Title
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                             See the following page for directions to clerk and to officer making return on service of summons.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 20-SMOS-184 1 of 2                  (2016-CV01038)
                                                                                                  Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                   Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 85 of 89
                                                             EXHIBIT A
                                                            Page 86 of 89

                                  Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion when offered, the return shall be prepared
     accordingly so as to show the offer of the officer to deliver the summons and motion and the Defendant’s/Respondent’s refusal
     to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a legally
     appointed guardian, by delivering a copy of the summons and motion to the individual personally or by leaving a copy of the
     summons and motion at the individual’s dwelling house or usual place of abode with some person of the family over 15 years
     of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or required by law to receive
     service of process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering a
     copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other Unincorporated
     Association. On a corporation, partnership or unincorporated association, by delivering a copy of the summons and motion to
     an officer, partner, or managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent
     with the person having charge thereof or by delivering copies to its registered agent or to any other agent authorized by
     appointment or required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Upon a
     public, municipal, governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city
     attorney in the case of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public
     corporation or body or to any person otherwise lawfully so designated.

        Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or territory
     where such service is made.

          Service may be made in any state or territory of the United States. If served in a territory, substitute the word “territory”
     for the word “state.”

           The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant’s authority to serve process in civil actions within the state or
     territory where service is made.

         Service must not be made less than ten days nor more than 30 days from the date the Defendant/Respondent is to appear in
     court. The return should be made promptly and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 20-SMOS-184 2 of 2          (2016-CV01038)
                                                                                          Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                  Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 86 of 89
                                              EXHIBIT A
                                             Page 87 of 89
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information - Attorney


          Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 87 of 89
                          EXHIBIT A
                         Page 88 of 89




                                                                  Electronically Filed - Jackson - Independence - March 09, 2020 - 02:34 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 88 of 89
                          EXHIBIT A
                         Page 89 of 89




                                                                  Electronically Filed - Jackson - Independence - March 09, 2020 - 02:34 PM




Case 4:20-cv-00192-RK Document 1-1 Filed 03/13/20 Page 89 of 89
